Citation Nr: 0415528	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater 30 percent 
for post-traumatic stress disorder (PTSD), prior to April 23, 
2003.

2.  Entitlement to an initial increased evaluation for PTSD, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1968 to April 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon. 

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

A November 2001 rating decision shows the RO granted service-
connection for PTSD evaluated as 30 percent disabling from 
October 25, 2000, date of receipt claim. The veteran filed a 
timely notice of disagreement to the 30 percent rating for 
PTSD.

During the appeal process the RO granted an increased 50 
percent evaluation for PTSD effective April 23, 2003 the date 
of a VA psychiatric examination report interpreted as showing 
an increase in PTSD symptoms.

Since the disability rating for PTSD does not reflect the 
maximum evaluation authorized under the rating schedule, the 
issues as stated on the title page remain on appeal.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).



FINDINGS OF FACT

1.  For the period from October 25, 2000 to April 22, 2003, 
the ongoing and persistent symptoms of the veteran's PTSD 
more nearly approximated occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's PTSD is currently manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

3.  The competent medical evidence fails to currently 
demonstrate PTSD symptoms meeting or more nearly 
approximating occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial increased 
50 percent evaluation for PTSD have been met for the period 
from October 25, 2000 to April 22, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003). 




2.  The criteria for the assignment of a disability 
evaluation greater than 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for 
psychiatric disability including PTSD.

A June 29, 2000, private medical/social history/assessment 
evaluation report shows the veteran essentially reported 
experiencing combat stress in Vietnam.  It was noted that 
following separation from service the veteran worked laying 
carpet.  He worked at a steel company for four years.  He was 
self employed laying carpet for seventeen years.  He 
currently worked as a self employed mechanic since 1988.  It 
was noted that he and his wife had been married since July 
1970 and had one son (age 27).  The present marriage was his 
first.  

On mental status evaluation the veteran was described as a 
large framed individual who was casually dressed and clean.  
He appeared to be his stated age.  Eye contact was good.  He 
was alert, cooperative, and oriented time four.  His thoughts 
were logical and sequential.  There was no evidence of 
hallucinations, delusions, psychosis or thought disorders.  
Cognitive functioning was in the average range.  Insight was 
fair.  Judgment for normal events was normal.  Short term 
memory was marked for forgetfulness.  Long term memory was 
adequate.  Language was described as clear, well modulated 
and with good flow.

The veteran described depressed moods that were characterized 
by feelings of helplessness and hopelessness; loss of 
interest, energy and motivation; sleep disruptions; 
nightmares; night sweats and suicidal ideation without flow.  
Affect was considered blunted.  He was on no medications.  
Also, it was noted that the veteran had recurrent and 
intrusive memories of the dead, friendly fire and other 
combat related memories.  His avoidant behavior included 
isolation; depression; numbing; emotional distancing from his 
wife and child; avoidance of people and places; forgetfulness 
and emotional constriction.  The veteran's symptoms were 
considered severe and diagnostic of PTSD with secondary 
depression.  

An August 21, 2000, private general psychiatry evaluation 
report shows the veteran reported a history of combat 
stressors in Vietnam.  The veteran described residual mental 
and emotional aftermath of his combat related experiences.  
He reported hyperarousal symptoms consisting of bad dreams at 
night from which he awakened feeling afraid, shaking and 
sweating profusely.  He described numbing behavior, avoidant 
behavior and marital problems.  

The veteran described becoming tense, anxious, and withdrawn 
when exposed to triggering stimuli that reminded him of 
Vietnam.  He noted that his PTSD symptoms were persistent and 
intrusive in his day to day functioning to a degree that 
impaired his efficiency and effectiveness in carrying out his 
job responsibilities.  Global Assessment of Functioning (GAF) 
was determined at 35; not exceeding 45 for the past 12 
months.  

An April 2002, private general psychiatry evaluation report 
shows the continuation of PTSD symptoms.  He also reported 
marital problems due to his aloofness and difficulty 
maintaining social intimacy.  He remained self-employed 
either laying carpet or working as a automobile mechanic.  
The  veteran noted that his PTSD symptoms persist and are 
intrusive in his day to day functioning.  

The psychiatric examiner noted that it appeared that the 
veteran would continue to experience mental, emotional and 
behavioral changes as a result of PTSD.  It was noted that he 
was able to discontinue a substance abuse pattern that he had 
for several years.  It was noted that other aspects of his 
psychiatric condition had not moderated substantially and it 
appeared likely they would continue to persist for an 
indefinite period.  Diagnosis was PTSD, severe.  GAF was 
estimated at 35.

An April 2003 VA psychiatric examination report shows that 
the veteran never had been hospitalized for psychiatric 
symptoms nor was he in any regular treatment program.  He was 
not taking any medication.  It was noted that he stopped 
self-medicating with drugs.  He lived outside of a small town 
on a 2.7 acres of land.  He had a well for water.  He worked 
at his own home in the garages on either side of his main 
garage.  He worked 4 or 5 hours a day.  He worked 5 day a 
week.  He had no hobbies.  He enjoyed hunting and fishing.  
He handled stress mostly by isolating and withdrawing.  He 
attended church services and functions.  He attended family 
gatherings.  He had trouble falling asleep.  He had 
nightmares 2-3 times a week.  He cried to relieve his 
depression.  He had thoughts of suicide.  He noted looking 
forward to having his grandson over to the house and enjoyed 
him very much.  

On mental status examination the veteran was described as 
casual and neat in his dress.  He was pleasant, likable and 
displayed some humor.  He was cooperative, goal oriented, and 
oriented to time, place and person.  He was able to organize 
his thoughts and express himself.  His affect revealed 
moderate tension and anxiety.  Mood was moderately depressed.  
He was not on any medication or alcohol.  There was no 
evidence of psychosis, delusions, hallucinations or 
organicity.  Intellect was average.  Memory was good.  His 
judgment was considered competent to handle any funds due 
him.  He displayed some insight.  Impression was PTSD.  GAF 
was estimated at 68.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2003).  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2003).

Under Diagnostic Code 9411 for PTSD a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2003).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

A GAF score of 31 to 40 provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), in 
relation to the veteran's impairment from PTSD is defined as 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  
See, Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  Id.

A GAF score of 61 to 70 denotes only some mild symptoms 
(e.g., a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
pretty good functioning, with some meaningful interpersonal 
relationships.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran wit h the 
reasons his claim could not be granted based upon the 
evidence of record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in November 2001.

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
VA, upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  In Pelegrini v. Principi, 
No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that section 3.159(b)(1), 
explicitly, and section 5103(a), implicitly, require that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA.  Further, section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).


Initial Increased Evaluation for PTSD

The record shows that the RO granted entitlement to service 
connection for PTSD evaluated as 30 percent disabling from 
October 25, 2000 through April 22, 2003.  Effective April 23, 
2003, the date of a VA psychiatric examination report, the RO 
granted an increased 50 percent rating for PTSD, essentially 
noting a demonstrable increase in psychiatric symptoms 
warranting the assignment of a 50 percent rating under the 
above cited rating criteria.  

The Board notes that the psychiatric symptoms manifested 
between October 25, 2000 and April 22, 2003 are essentially 
similar in nature and extent of severity as those symptoms 
noted on the VA psychiatric examination report on April 23, 
2003.  Significantly, for the period from October 25, 2000 
through April 22, 2003 the medical evidence demonstrated 
persistently ongoing PTSD symptoms manifested by elements of 
depression, anxiety, blunted affect, hyper arousal symptoms, 
numbing and avoidant behavior, short term memory deficit, and 
trouble sleeping.  PTSD was described as severe and a GAF 
score of 35 was noted.

In reviewing the competent medical evidence for the period 
from October 25, 2000 to April 22, 2003, the Board notes that 
the ongoing and persistent symptoms of the veteran's PTSD 
more nearly approximated occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, thereby warranting the assignment of the next 
higher rating of 50 percent but no greater.  Also, the Board 
points out that despite the low GAF scores of 35 reported in 
August 2000 and April 2002 reflective of an inability to 
work, the veteran was gainfully employed.  It was noted that 
he was self employed either laying carpet or as an automobile 
mechanic.  The 50 percent evaluation for PTSD for the period 
from October 25, 2000 to April 22, 2003 contemplates the 
degree of social and industrial impairment associated with 
PTSD. 

A longitudinal review of the entire record shows that the 
competent medical evidence supports no more than a 50 percent 
evaluation for PTSD, currently.  Competent evidence of 
deficiencies in most areas as would support a higher 
evaluation has not been presented.  The manifestations of the 
veteran's PTSD include subjective complaints including sleep 
disturbance with nightmares, depression, and anxiety.  
Although he noted suicidal ideations, he never formulated any 
plans.  Despite the reports of symptoms, the evidence 
indicates that the veteran's PTSD is stable.  He is goal 
oriented, and successfully self employed as an automobile 
mechanic or laying carpet.  He successfully terminated a 
pattern of substance abuse.  Generally, he has been 
essentially described as neatly and cleanly dressed, and 
oriented to time, place and person.  Cognitive functioning 
and insight are intact.  He remains married to his first wife 
of many years and enjoys his grandchild as well as hunting 
and fishing.  He attends church services and family 
gatherings.  

The record does not show that his PTSD is productive of 
deficiencies in most areas due to symptoms such as 
obsessional rituals that interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression to the extent 
affecting his ability to function independently, 
appropriately and effectively; or the neglect of personal 
appearance and hygiene.  Significantly, the Board notes that 
a GAF score of 68 was noted on an April 2003 VA psychiatric 
examination reflective of mild symptoms.

In view of the foregoing, the Board concludes that the 
symptoms associated with PTSD are consistent with a 50 
percent evaluation, but no more, currently.  The Board 
stresses that the evidence, as discussed above, does not 
reflect symptomatology that meets or more nearly approximates 
the criteria required for a 70 percent evaluation or higher.  
See 38 C.F.R. § 4.7.  

In view of the ongoing nature of the veteran's psychiatric 
symptoms due to PTSD warranting an initial 50 percent rating 
from October 25, 2000, but no greater currently, the Board 
finds no basis for assignment of "staged ratings".  See 
Fenderson, supra. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation; however, 
the RO did not predicate its award of compensation benefits 
on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  PTSD, during the rating period under 
discussion, was never shown to require frequent inpatient 
care, nor to result in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by PTSD during the rating period under 
discussion.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
extraschedular evaluation.









ORDER

Entitlement to an increased 50 percent evaluation for PTSD 
have been met for the period from October 25, 2000 to April 
22, 2003.  The appeal to this extent is granted, subject to 
the controlling regulations governing the award of monetary 
benefits.  

Entitlement to a rating greater than 50 percent for PTSD is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



